COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



DAVID COURTADE,                                    §
                                                                      No. 08-15-00017-CV
                                Appellant,         §
                                                                        Appeal from the
V.                                                 §
                                                                   County Court at Law No. 1
EDWARD GREUTMAN,                                   §
                                                                    of Tarrant County, Texas
                                Appellee.          §
                                                                     (TC# 2014-002847-1)
                                                   §

                                         JUDGMENT

       The Court has considered this cause on the agreed motion to set aside the judgment of the

court below and concludes the motion should be granted. We therefore set aside the judgment of

the trial court and render judgment consistent with the intent of the parties set forth in the Rule

11 agreement, in accordance with the opinion of this Court. Costs of appeal shall be taxed

against the party incurring the same. See TEX.R.APP.P. 42.1(d). This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2015.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.